Citation Nr: 0418561	
Decision Date: 07/13/04    Archive Date: 07/27/04	

DOCKET NO.  02-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a respiratory 
disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rhinitis, cardiac dysfunction, and insomnia, all claimed as 
fatigue, to include as the result of an undiagnosed illness. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple joint pain, to include as the result of an 
undiagnosed illness. 

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include as the result of an 
undiagnosed illness. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as the result of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
May 1992.  He had service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

This matter arises from a June 2001 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the benefits sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

The Board notes that the veteran claimed service connection 
for post-traumatic stress disorder (PTSD).  That issue has 
been neither procedurally prepared nor certified for 
appellate review.  See 38 U.S.C.A. § 7105 (West 2002).  Nor 
is it "inextricably intertwined" with the issues on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As 
such, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

As to the issues of entitlement to service connection for low 
back and respiratory disorders, this appeal id REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The RO denied entitlement to service connection for 
rhinitis, cardiac dysfunction, and insomnia, all claimed as 
fatigue, multiple joint pain, a psychiatric disorder, and 
headaches when it issued an unappealed rating decision in 
February 1998.  

3.  Evidence submitted since the RO's February 1998 decision 
is cumulative and redundant, does not bear directly and 
substantially upon the issues of entitlement to service 
connection for the disorders at issue, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSION OF LAW

Evidence submitted since the February 1998 rating decision 
wherein the RO denied entitlement to service connection for 
rhinitis, cardiac dysfunction, and insomnia, all claimed as 
fatigue, multiple joint pain, a psychiatric disorder, and 
headaches is not new and material, and the veteran's claims 
for those benefits have not been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 3.160(d), 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this regard, the Board 
notes that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the instant case, the RO furnished the veteran with a 
letter dated in April 2001 that notified him of detailed 
information about the new rights provided under the VCAA.  
This was in advance of the RO's ultimate decision in June 
2001 in this case.  

That correspondence described the evidence needed to 
substantiate the claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.

In the June 2001 rating decision and the August 2002 
statement of the case, the RO informed the veteran of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  The record indicates 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issues that are the subject of this decision has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Also of note is that additional treatment reports were 
obtained and associated with the claims file.  The veteran 
has not indicated that there is any additional evidence 
pertinent to the claims regarding new and material evidence 

Moreover, as the record is complete, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  

Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims that are the 
subject of this decision.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Parenthetically, the Board notes that the issues of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for allergic rhinitis, 
cardiac dysfunction, and insomnia all claimed as fatigue, 
multiple joint pain, a psychiatric disorder, and headaches, 
all claimed as due to an undiagnosed illness were addressed 
by the RO in its June 2001 rating decision on a de novo 
basis.  However, because these claims had previously been 
denied, the threshold question is whether new and material 
evidence has been submitted sufficient to reopen these 
claims.  See 38 U.S.C.A. § 5108 (West 2002).  The Secretary 
of Veterans Affairs must first determine whether the evidence 
presented or secured since the last final disallowance of the 
claims is new and material.  Cf. Barnett v. Brown, 83 F3d 
1380, 1383 (Fed. Cir. 1996).  Because the de novo review by 
the RO was broader than that initially required by the 
provisions of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156, the 
Board finds that the June 2001 rating decision rendered by 
the RO did not prejudice the veteran in this regard.

Criteria

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.  A decision of 
a duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.




If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  This change in the law is applicable 
only to claims filed after August 29, 2001, the effective 
date of the amendment.  

In this case, the veteran's claims were filed in November 
1999.  As such, the amended provisions of 38 C.F.R. 
§ 3.156(a) are not for application in this case.  Instead, 
the aforementioned criteria will be applied.  


General Service Connection

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If not shown in service, service connection may be granted 
for osteoarthritis or psychosis if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  



Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Undiagnosed Illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2003).


For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2003).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Rhinitis, Cardiac Dysfunction, and 
Insomnia, All Claimed As Symptoms of 
Fatigue

The veteran contends that he developed chronic fatigue 
manifested by rhinitis, cardiac dysfunction, and insomnia as 
a result of his military service.  




More specifically, he attributes chronic rhinitis, cardiac 
dysfunction, and insomnia to an undiagnosed illness that he 
feels represents chronic fatigue syndrome as a result of his 
service in the Southwest Theater of Operations during the 
Persian Gulf War.  

The RO last denied the veteran entitlement to service 
connection for fatigue manifested by rhinitis, cardiac 
dysfunction, and insomnia by rating decision rendered in 
February 1998.  The decision was based upon the veteran's 
service medical records and the report of a VA physical 
examination conducted in August 1997.  

The veteran was notified of the RO's February 1998 denial, 
but he did not timely appeal.  As such, it became final.  See 
38 U.S.C.A. § 7105(b).  Thus, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening," based upon a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The evidence of record prior to the February 1998 RO denial 
indicated that the veteran's fatigue was due specifically to 
allergic rhinitis, cardiac dysfunction, and insomnia that was 
employment related.  Neither chronic fatigue nor the symptoms 
attributed thereto were clinically attributed to either the 
veteran's military service or to an undiagnosed illness. 

Evidence submitted subsequent to the RO's February 1998 
denial includes records of the veteran's VA medical treatment 
from 1992 to 2002.  Nothing therein attributes fatigue to 
military service.  Nor does the evidence tend to indicate 
that the veteran's fatigue is due to anything other than the 
underlying symptomatology of allergic rhinitis, cardiac 
dysfunction, and insomnia that all are employment related.  


Although the evidence more recently submitted is new, in that 
it was not of record at the time of the last final 
disallowance of the claim for service connection for chronic 
fatigue manifested by allergic rhinitis, cardiac dysfunction, 
and insomnia, it is merely cumulative of the evidence 
previously of record.  As such, it is not probative of the 
issue at hand, and is not so significant that, either by 
itself or in conjunction with other evidence of record, it 
must be considered to decide the merits of the claim.  As 
such, the evidence more recently submitted is not "new and 
material," and the veteran's claim for service connection for 
chronic fatigue manifested by allergic rhinitis, cardiac 
dysfunction, and insomnia is not reopened.  


Multiple Joint Pain

The veteran contends that he developed multiple joint pain as 
a result of an undiagnosed illness that he acquired while 
serving in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  In this regard, the provisions of 38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, are incorporated herein by reference.  

The RO last denied the veteran entitlement to service 
connection for multiple joint pain by a rating decision dated 
in February 1998.  That decision also was based upon the 
veteran's service medical records and the report of a VA 
physical examination conducted in August 1997.  The veteran's 
service medical records were negative for complaints of 
multiple joint pain.  However, during the VA physical 
examination conducted in August 1997, the veteran was found 
to be suffering from multiple joint osteoarthritis.  This 
disability had not been noted during military service or 
within one year thereafter.  Because of that, the RO denied 
the claim.  The veteran was notified of the RO's February 
1998 denial, but he did not timely appeal.  As such, it 
became final.  See 38 U.S.C.A. § 7105(b).  Thus, the first 
question to be answered is whether new and material evidence 
has been presented which would justify a "reopening," based 
upon a review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Evidence submitted subsequent to the RO's February 1998 
denial of service connection for multiple joint pain is 
comprised of the reports of the veteran's VA medical 
treatment from 1992 until 2002.  These records do not 
indicate that the veteran's multiple joint pain is due to an 
undiagnosed illness.  Nor do these records relate multiple 
joint pain to an incident of the veteran's military service.  
Although these records reflect treatment for left shoulder 
and right ankle pain, such pain apparently began no earlier 
than April 2000.  

Thus, although the evidence more recently submitted is new, 
in that it was not of record when the RO rendered its 
February 1998 decision, it is merely cumulative of evidence 
previously of record.  It does not associate multiple joint 
pain with an incident of the veteran's military service or to 
an undiagnosed illness.  As such, it is not probative of the 
issue at hand.  It is not so significant that, either by 
itself or in conjunction with other evidence of record, it 
must be considered to decide the merits of the claim.  
Accordingly, the evidence more recently submitted is not "new 
and material," and the veteran's claim for service connection 
for multiple joint pain is not reopened.  


Psychiatric Disorder

The veteran contends that he developed a psychiatric disorder 
as a result of his military service.  As with other disorders 
claimed, he asserts that he developed a psychiatric disorder 
as a result of an undiagnosed illness.  Again, the provisions 
of 38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. § 3.303 are 
incorporated herein by reference.  

The RO last denied the veteran entitlement to service 
connection for a psychiatric disorder by rating decision 
rendered in February 1998.  The evidence of record at that 
time, as previously stated, consisted of the veteran's 
service medical records and the report of a VA medical 
examination conducted in August 1997.  The veteran's service 
medical records were negative for any clinical evidence of a 
psychiatric disorder.  

Similarly, the report of the VA medical examination conducted 
in August 1997 reflected no psychiatric diagnosis, although 
the veteran did manifest signs of mild depression.  However, 
the examiner indicated that this symptomatology did not meet 
the criteria for a diagnosis of clinical depression.  Based 
upon that evidence, the RO denied the veteran's claim.  The 
veteran was notified of the RO's February 1998 denial, but he 
did not timely appeal.  As such, it, too, became final.  See 
38 U.S.C.A. § 7105(b).  Again, the first question to be 
answered is whether new and material evidence has been 
presented which would justify a "reopening," based upon a 
review of the entire record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Evidence submitted subsequent to the RO's February 1998 
denial of service connection for a psychiatric disorder again 
is comprised of the reports of the veteran's VA medical 
treatment from 1992 to 2002.  Nothing in these records 
establishes the presence of a chronic psychiatric disorder.  
During VA medical treatment conducted in September 1999, the 
veteran was noted to have an irregular sleep pattern that 
might be related to PTSD.  However, that speculation was 
based upon information furnished by the veteran to the 
treating physician to the effect that the veteran had been 
diagnosed with that disability.  No confirmation of such a 
diagnosis has been furnished.  In any event, the claim of 
service connection for PTSD is not the subject of the current 
appeal.  The remainder of the evidence more recently 
submitted fails to confirm the presence of a chronic 
psychiatric disorder.

Thus, although the evidence more recently submitted is new, 
in that it was not of record at the time of the last final 
disallowance of the claim for service connection for an 
acquired psychiatric disorder, it is merely cumulative of the 
evidence previously of record.  As such, it is not probative 
of the issue at hand, and is not so significant that, either 
by itself or in conjunction with other evidence of record, it 
must be considered to decide the merits of the claim.  

As such, the evidence more recently submitted is not "new and 
material," and the veteran's claim for service connection for 
an acquired psychiatric disorder is not reopened.  


Headaches

The veteran contends that he developed chronic headaches as 
the result of military service, more specifically as the 
result of an undiagnosed illness.  Again, the provisions of 
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 are for application.  

The RO last denied the veteran entitlement to service 
connection for headaches by rating decision dated in February 
1998.  That decision also was based upon the veteran's 
service medical records and the report of a VA medical 
examination conducted in August 1997.  The veteran was 
notified of the RO's February 1998 denial, but he did not 
timely appeal.  As such, it also became final.  See 38 
U.S.C.A. § 7105(b).  

Again, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening," based upon a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence of record prior to the February 1998 RO denial 
failed to reflect any objective evidence of chronic 
headaches.  During the August 1997 medical examination, the 
examiner noted the veteran's subjective complaints regarding 
headaches, but also noted that the medication that the 
veteran found to be helpful is quite feeble.  Nor did the 
examiner note any abnormality associated with the veteran's 
cranial nerves.  In effect, no clinical evidence of the 
presence of chronic headaches was found.  Instead, only the 
veteran's subjective complaints were apparent to the 
examiner.  

The evidence submitted subsequent to the RO's February 1998 
denial of service connection for chronic headaches is 
comprised of records of the veteran's VA medical treatment 
from 1992 until 2002.  These records fail to reflect the 
presence of chronic headaches either during the veteran's 
military service or more recently.  


Absent this, although the evidence more recently submitted is 
new, in that it was not of record at the time of the last 
final disallowance of the claim for service connection for 
headaches, it is merely cumulative of the evidence previously 
of record.  As such, it is not probative of the issue at 
hand, and is not so significant that, either by itself or in 
conjunction with other evidence of record, it must be 
considered to decide the merits of the claim.  

Accordingly, the evidence more recently submitted is not "new 
and material," and the veteran's claim for service connection 
for chronic headaches is not reopened.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
chronic fatigue manifested by rhinitis, cardiac dysfunction, 
and insomnia as due to an undiagnosed illness, the appeal is 
denied. 

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
multiple joint pain, to include as due to an undiagnosed 
illness, the appeal is denied is denied.  

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder, to include as the result of 
an undiagnosed illness, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
headaches, to include as the result of an undiagnosed 
illness, the appeal is denied.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter referable to a claim of 
entitlement to service connection for various disorders in 
April 2001.

Service medical records indicate that the veteran was treated 
for low back complaints and respiratory complaints during 
military service.  Reports of his more recent VA medical 
treatment indicate ongoing complaints regarding both the low 
back and the respiratory system.  The Board believes that 
further studies should be conducted regarding his low back 
and respiratory symptomatology in order to determine whether 
a nexus exists between abnormalities noted in service and his 
current complaints.  

38 C.F.R. § 4.1 (2003) provides "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history." See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back and 
respiratory disorders since service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special orthopedic and pulmonary 
examinations of the veteran by an 
orthopedic surgeon and a specialist in 
respiratory disease or other appropriate 
medical specialists including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any low back 
and respiratory disorders found on 
examination.
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the appropriate examiner 
address the following medical issues:

Is it at least as likely as not that any 
low back and/or respiratory disorders 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for chronic acquired 
low back and respiratory disorders.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and may result in their denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 


